DETAILED ACTION
Summary
Claims 80-100 are pending in the application. Claims 80-92, and 95-100 are rejected under 35 USC 112(a). Claims 80-86, 91, and 93-100 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/8/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80-92, and 95-100 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 80 and 97 state that the system is analyzing “a tissue” of a patient. This is not reasonably supported by the originally filed specification. The generic case of using the invention to identify tissue, rather than muscle tissue, has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claim states that the apparatus is for identifying tissue, which encompasses all tissue types (muscle, skin, liver, brain, etc.). However, the originally filed specification does not contemplate identifying any tissue types other than muscle tissue. The only recitation of non-muscle tissue in the specification is a single sentence which asserts the invention may be used to identify non-muscle tissue (see [0090]). There is no description of an actual reduction to practice of the invention in the context of identifying non-muscle tissue.
Claims 80 and 97 are claiming the entire genus of identifying tissue. The specification only adequately describes how to image and identify muscle tissue; the single sentence of paragraph [0090] does not constitute a sufficient description as it is not a “sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406” (See MPEP 2163(II)(A)(3)(a)(ii)). Different tissues in the body have fundamentally different characteristics. The intrinsic characteristics of muscle tissue, neural tissue, liver tissue, skin tissue, etc. are completely different and not interchangeable. As such, one of ordinary skill in the art would not recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. As such, claims 80 and 97 lack written description support. 
All claims dependent from the above claims, other than claims 93 and 94, rejected under 35 USC 112(a) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above. Claims 93 and 94 limit the tissue to only muscle tissue, and they do contain written description support.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 80-81, 83-84, 86, 91, and 93-99 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S Patent 8,897,858 B2) in view of Benaron et al. (U.S Patent 5,987,346).
Regarding Claim 80, Sanchez teaches an apparatus for identifying or analyzing a tissue of a subject (Abstract), comprising: 
a light source (Fig. 1A, 210) for generating a beam of light (Col 6, lines 59-64); 
a first probe (Fig 1A, microendoscope inside needle), wherein said first probe is configured to transmit said beam of light from said light source to said tissue of said subject (Col 20, lines 37-50), wherein upon contacting said tissue, said beam of light generates at least one signal intrinsic to a property of said tissue (Col 2, lines 56-59), 
a collection unit (Fig. 2, 230), wherein said collection unit is configured to collect said at least one signal intrinsic to said property of said tissue (Col 10, lines 49-55); and 
a computer (Fig. 1A, 106) controller operatively coupled to said light source and said collection unit (Col 7, lines 55-57)+(Col 10, lines 55-60), wherein said computer controller is programmed to 
(i) direct said light source to generate said beam of light (Col 7, lines 55-61), and 
(ii) process said at least one signal intrinsic to said property of said tissue collected by said collection unit to generate at least one image of said tissue (Col 10, lines 55-60).
Sanchez fails to explicitly teach and a second probe separate from said first probe and wherein said second probe is configured to receive said at least one signal intrinsic to said property of said tissue; in optical communication with said second probe, wherein said at least one image is usable to identify said tissue of said subject.
Benaron teaches a method for optically classifying tissue (Abstract). This system uses an apparatus with a first probe for illuminating the tissue (Fig. 1, 133) (Col 5, lines 43-45), and a second probe separate (Fig. 1, 153) from the first probe and wherein said second probe is configure to receive  said at least one signal intrinsic to said property of said tissue (Col 5, lines 47-51) (Col 1, lines 47-49 shows that the collected light contains at least one signal intrinsic to said property of the tissue). The collection unit (Fig. 1, 165) is in optical communication with the probe (Fig. 1, 153) (Col 6, lines 7-11). This system then processes (identifies) the tissue type by using an image (Col 6, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sanchez to have a second probe for receiving the signal, and identifying the tissue based on the generated image, as taught by Benaron, as identifying the tissue with the image allows for a more rapid diagnosis  in an automated manner, as recognized by Benaron (Col 1-2, lines 66-1). It further would have been obvious to substitute the single probe of Sanchez with two probes, as taught by Benaron, as the substitution for one known emission/collection configuration with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of emitting the light with one probe and collecting the signal with a second probe are reasonably predictable.
Regarding Claim 81, the combination of references teaches the invention substantially as claimed. Sanchez further teaches wherein said first probe comprise needles (Fig., 1A, microendoscope inside needle).
Sanchez fails to explicitly teach said second probe comprises needles.
Benaron further teaches said second probe is a needle (Fig. 1, 153) (Col 6, lines 7-11).
It would have been obvious to substitute the single probe of Sanchez with two probes, with the second probe being a needle, as taught by Benaron, as the substitution for one known emission/collection configuration with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of emitting the light with one probe and collecting the signal with a second probe are reasonably predictable.
Regarding Claim 83, the combination of references teaches the invention substantially as claimed. Sanchez further teaches a telecentric objective in optical communication with said first probe (Col 18, lines 52-56)+(Col 19, lines 47-51).
Regarding Claim 84, the combination of references teaches the invention substantially as claimed. Sanchez further teaches a dichroic mirror (Fig. 2, 231) in optical communication with said first probe, wherein said dichroic mirror separates said beam of light from said at least one signal intrinsic to said property of said tissue (Col 10, lines 7-10).
Sanchez is silent regarding the dichroic mirror in optical communication with said second probe.
Sanchez teaches that the first probe and second probe are in optical communication with one another (Fig. 1, 131Z) (Col 6, lines 11-16). The second probe uses various optical mirrors during the detection of the light (Col 4, lines 53-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute single probe of Sanchez with two probes, with the second probe being a needle, as taught by Benaron, as the substitution for one known emission/collection configuration with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of emitting the light with one probe and collecting the signal with a second probe are reasonably predictable. One of ordinary skill would recognize that the result of such a substitution would have the dichroic mirror in communication with the second optical probe.
Regarding Claim 86, the combination of references teaches the invention as claimed. Sanchez further teaches wherein said at least one signal intrinsic to said property of said tissue is an autofluorescence signal (Col 11, lines 3-13).
Regarding Claim 91, the combination of references teaches the invention substantially as claimed. Sanchez further teaches wherein at least one of said first probe and said second probe is configured to sense biologic electrical signals (Col 23, lines 8-20).
Regarding Claim 93, the combination of references teaches the invention substantially as claimed. Sanchez further teaches wherein said tissue is a muscle tissue (Col 15, lines 19-22), and wherein said at least one image is usable to identify a muscle disease in said muscle tissue (Col 16, lines 52-60).
Regarding Claim 94, the combination of references teaches the invention substantially as claimed. Sanchez further teaches wherein said muscle disease is sarcopenia (geriatric muscle loss) (Col 16, lines 52-60)
Regarding Claim 95, the combination of references teaches the invention substantially as claimed. Sanchez further teaches wherein said beam of light is a pulsed beam of light (Col 29, lines 2-6).
Regarding Claim 96, the combination of references teaches the invention substantially as claimed. Sanchez further teaches wherein said beam of light comprises polarized light (Col 29, lines 11-17).
Regarding Claim 97, Sanchez teaches a method for identifying or analyzing a tissue of a subject  (Abstract), comprising: 
(a) providing a probe set comprising a first probe  (Fig 1A, microendoscope inside needle); 
(b) transmitting a beam of light (Col 6, lines 59-64) from a light source  (Fig. 1A, 210) to said tissue via said first probe (Col 20, lines 37-50), wherein upon contacting said tissue, said beam of light generates at least one signal intrinsic to a property of said tissue  (Col 2, lines 56-59); 
(c) direct said at least one signal intrinsic to said property of said tissue to a collection unit (Col 10, lines 49-55); and 
(d) processing said at least one signal intrinsic to said property of said tissue collected by said collection unit to generate at least one image of said tissue (Col 10, lines 55-60).
Sanchez fails to explicitly teach a second probe, using the second probe to direct at least one signal intrinsic to said property of said tissue to a collection unit, or wherein said at least one image is usable to identify said tissue of said subject.
Benaron teaches a method for optically classifying tissue (Abstract). This system uses an apparatus with a first probe for illuminating the tissue (Fig. 1, 133) (Col 5, lines 43-45), and a second probe separate (Fig. 1, 153) from the first probe and wherein said second probe is configure to receive  said at least one signal intrinsic to said property of said tissue (Col 5, lines 47-51) (Col 1, lines 47-49 shows that the collected light contains at least one signal intrinsic to said property of the tissue). The collection unit (Fig. 1, 165) is in optical communication with the probe (Fig. 1, 153) (Col 6, lines 7-11). This system then processes (identifies) the tissue type by using an image (Col 6, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sanchez to have a second probe for receiving the signal, and identifying the tissue based on the generated image, as taught by Benaron, as identifying the tissue with the image allows for a more rapid diagnosis  in an automated manner, as recognized by Benaron (Col 1-2, lines 66-1). It further would have been obvious to substitute the single probe of Sanchez with two probes, as taught by Benaron, as the substitution for one known emission/collection configuration with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of emitting the light with one probe and collecting the signal with a second probe are reasonably predictable.
Regarding Claim 98, the combination of references teaches the invention as claimed. Sanchez further teaches wherein said at least one signal intrinsic to said property of said tissue is an autofluorescence signal (Col 11, lines 3-13).
Regarding Claim 99, the combination of references teaches the invention substantially as claimed. Sanchez further teaches subjecting said tissue to electrical stimulation via at least one electrode (Col 8, lines 31-33) in electrical communication with at least one of said first probe and said second probe (Col 13, lines 54-65) (as the electrode and optical probe share the same node (i.e. are connected) they are in electrical communication).

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Benaron as applied to claim 80 above, and further in view of Chang et al. (U.S PGPub 2004/0064053 A1).
Regarding Claim 82, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein said first probe and said second probe are separated by a distance of 5 millimeters or less.
Chang teaches a system for optically detecting fluorescence in the body (Abstract). This system has the emitting and detecting fibers separated by less than 5 mm [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the distance between the emitter and detector of the combination to be less than 5 mm, as taught by Chang, as the substitution for one known distance between the emitter and detector with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having the distance between the first and second probe be less than 5 mm are reasonably predictable.

Claim 85 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Benaron as applied to claim 80 above, and further in view of Hochman (U.S PGPub 2003/0236458 A1).
Regarding Claim 85, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein said computer controller is programmed to generate said at least one image in real time.
Hochman teaches a system for optically detecting tissue properties (Abstract). This system can obtain and analyze the spectroscopic data in real time [0195].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to generate the image in real time, as taught by Hochman, as this gives the surgeon in real time, thereby increasing the effectiveness of the surgery by giving the surgeon immediate feedback to the effectiveness of treatment, as recognized by Hochman [0031].
Regarding Claim 100, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein said at least one image is generated in real time.
Hochman teaches a system for optically detecting tissue properties (Abstract). This system can obtain and analyze the spectroscopic data in real time [0195].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to generate the image in real time, as taught by Hochman, as this gives the surgeon in real time, thereby increasing the effectiveness of the surgery by giving the surgeon immediate feedback to the effectiveness of treatment, as recognized by Hochman [0031].


Allowable Subject Matter
Claim 87-90 and 92 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 87 recites “The apparatus of claim 80, further comprising a stimulation unit configured to locally stimulate said tissue upon transmission of said beam of light to said tissue, wherein said stimulation unit comprises at least one electrode in electrical communication with one of said first probe and said second probe such that a circuit is formed between said at least one electrode and said one of said first probe and said second probe during said stimulation”. This is not reasonable taught by the prior art without the benefit of improper hindsight. While Sanchez teaches a stimulation unit, Sanchez does not teach “wherein said stimulation unit comprises at least one electrode in electrical communication with one of said first probe and said second probe such that a circuit is formed between said at least one electrode and said one of said first probe and said second probe during said stimulation”. Benaron fails to teach a stimulation unit. Serrano Carmona (U.S. PGPub 2018/0110971 A1) teaches a system for monitoring electrical stimulation. However, in this system the electrodes are on the respective probes [0035]+[0038]. The system does not “wherein said stimulation unit comprises at least one electrode in electrical communication with one of said first probe and said second probe such that a circuit is formed between said at least one electrode and said one of said first probe and said second probe during said stimulation”. Therefore, claim 87 is non-obvious over the prior art. Claims 88-90 necessarily contain all the limitations of claim 87, and are non-obvious for substantially the same reasons.
Claim 92 recites “The apparatus of claim 91, wherein each of said first probe and said second probe are configured to sense said biologic electrical signals in a differential sensing arrangement”. This is not reasonably taught by the prior art without the benefit of improper hindsight. Sanchez teaches that the probe (i.e. a first probe) can be configured for differential sensing (Col 23, lines 18-20). However, Sanchez does not reasonably suggest a second probe configured to sense said biologic electrical signals in a differential sensing arranged. Benaron teaches a second probe, but does not reasonable suggest the probe sensing biologic electrical signals. Therefore, claim 92 is non-obvious over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Serrano Carmona (U.S. PGPub 2018/0110971 A1), which teaches a system for optically measuring and electrically stimulating tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793